DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 30-32, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 in view of claim 12; and claim 16 in view of claim 12 of U.S. Patent No. 11323838.
Regarding claims 21, 22, and 30: claim 6 of US 11323838 most of the recited limitations in method claims 21, 22, and 30 except “the audiovisual content is an immersive reality content”.
Claim 12 of the same patent teaches the additional limitation “wherein, the audiovisual content is an immersive reality content”.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 6 in view of claim 12 to further recite “the audiovisual content is an immersive reality content”. The motivation is to provide a high quality immersive simulation of a three-dimensional environment to users in virtual reality, augmented reality, and augmented virtuality technology.
Regarding claims 31, 32, and 40: similar to the discussion above, claims 31, 32, and 40 are obviously unpatentable over claim 16 in view of claim 12 of US 11323838.
Claims 23-28 and 33-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 in view of claim 12; and claim 16 in view of claim 12 of U.S. Patent No. 11323838; and further in view of Official Notice.
Regarding claims 23-27: claim 6 in view of claim 12 of US 11323838 teaches all of the recited limitations in claim 21. Claims 23-27 are the dependent claims of claim 21. Claim 6 in view of claim 12 does not teach the recited limitations corresponding to claims 23-27. However, the recited limitations of claims 23-27 are well-known techniques, concepts, and terminologies that being used in the virtual reality technology (Official Notice). 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 6 in view of claim 12, and further in view of Official Notice to include the recited limitations of claims 23-27 of the current application for the benefit of providing a completed and high quality immersive simulation of a three-dimensional environment to users in virtual reality application.
Regarding claims 33-37: similar to the discussion above, claims 33-37 are obviously unpatentable over claim 16 in view of claim 12 of US 11323838, and further in view of Official Notice.
Allowable Subject Matter
Claims 21-40 will be allowed if the double patenting rejection discussed above addresses persuasively. 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fail to disclose a method comprising: 
	receiving audio content from a first user, the audio content generated by the first user while viewing immersive audiovisual content according to a first viewing direction; 
	determining a virtual point within the immersive audiovisual content for rendering the audio content to a second user, based on an intersection between the first viewing direction and a portion of the immersive audiovisual content in a view of the first user; and 
	while the second user is viewing the immersive audiovisual content from a second viewing direction, rendering the audio content to the second user from the virtual point.
Furthermore, the above limitation in combination with the rest of the disclosed limitations cause the claim distinguishing from the prior art.
Regarding independent claim 31: this claim is the corresponding apparatus that executes the method of claim 1 and will be allowed under the same reasons that applied to claim 1 as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654